El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En pleito de divorcio seguido ante la Corte de Distrito de San Juan, Sección Primera, por Carolina Wolkers contra Esteban Masson Dávila, dicha corte pronunció sentencia en 5 de septiembre de 1919 que quedó, firme por no haberse *429interpuesto contra ella recurso alguno, y subsiguientemente a la expresada sentencia la demandante, en 22 de diciembre del mismo año, radicó demanda en la misma corte sobre liqui-dación y reclamación de bienes gananciales.
'Dichos bienes gananciales, según alegaciones de la de-manda, que fué jurada, consistían en una finca rústica con cabida de 37 cuerdas, radicada en el barrio de “Hoyo Mu-las” del municipio de Carolina, en una casa-quinta de recreo situada en las inmediaciones de dicho pueblo, en una plan-tación ele cañas sembrada en la primera finca expresada, en una fábrica de hielo y confección de gaseosas, en 13 bonos de la corporación “Borinquen Sugar Company,” en 36 accio-nes de la “Central Pasto Viejo,” en 12 acciones de la.“Central Juncos, ’ ’ en dos vacas de leche, con sus crías, y una no-villa, en un automóvil ele carga y en un tren de lavado.
En el pleito sobre liquidación y reclamación de bienes ga-nanciales la demandante radicó moción en 21 de febrero de 1920 solicitando el nombramiento de un síndico que se hi-ciera cargo de los bienes ya especificados como gananciales, con excepción de los 13 bonos de la Borinquen Sugar Company, de las 36 acciones de la Central Pasto Viejo y de las 12 acciones de la Central Juncos, por haber sido vendi-dos esos bonos y acciones por el demandado durante su ma-trimonio con la demandante, y la corte, vistas las circuns-tancias del caso, en bien de la justicia y por razones de equi-dad, y con el fin de proteger los intereses de las partes y creyendo además que para hacerse cargo ele los frutos y rentas y para la protección y seguridad de los bienes es necesario tomar absoluto control de los mismos, accedió a lo solicitado en resolución de 13 ele marzo de 1920 y nombró a José Martínez Dávila síndico ele las fincas, incluso las co-sas que les sean anexas, muebles, útiles y accesorios perte-necientes a las mismas, así como de las rentas, productos y beneficios, con las facultades que expresa en dicha orden.
Contra la orden a que acabamos de hacer referencia ha acudido a esta Corte Suprema, Esteban Masson Dávila so-*430licitando en 16 de marzo la expedición de nn auto de cer-tiorari dirigido al Juez de la Corte de Distrito de San Juan, Sección Primera, para que remitiera los autos originales, y el auto fué expedido con fecha 19 del propio marzo.
Alega el peticionario sustancialmente en apoyo de la so-licitud de certiorari que la finca de 37 cuerdas, la quinta de recreo, y la fábrica de hielo y confección de gaseosas no es-tán en su poder por haberlas dado en arrendamiento desde diciembre de 1919 a Ramón Rodríguez; que la plantación de cañas y el automóvil de carga son de la exclusiva pro-piedad del Rodríguez; que el nombramiento de síndico se hizo no obstante haber exigido que Carolina Wolkers pre-sentara en corte abierta los testigos que firman los affidavits para confrontarse con ellos, lo cual le fué denegado; que los affidavits producidos no contienen prueba material o per-tinente, y que el nombramiento de síndico no procedía tanto por los motivos expuestos cuanto por no haberse justificado la necesidad de tal nombramiento, porque la parte tenía otro remedio rápido, adecuado y eficaz para obtener los fines que pretendía, porque el derecho o interés de Carolina Wolkers era dudoso y no había sido aun determinado, y porque disuelta la sociedad de gananciales, en ausencia de fraude ale-gado y probado Masson Dávila tenía derecho a su adminis-tración durante la liquidación, de acuerdo con la ley y en beneficio de la sociedad conyugal misma.
De los autos originales y de las alegaciones de ambas partes ante esta Corte Suprema, resulta que las-37 cuerdas de terreno y la casa-quinta de recreo fueron adquiridas du-rante el matrimonio de Esteban Masson Dávila y Carolina Wolkers; que el esposo vendió las dos vacas con su cría y la novilla, a Francisco Torres Pacheco en 20 de noviembre de 1919, disuelto ya el vínculo matrimonial y que por escri-tura de 29 de diciembre del mismo año, después de la sen-tencia de divorcio, Esteban Masson Dávila y Ramón Rodrí-guez ratificaron un contrato verbal de arrendamiento que ambos expresaron haber celebrado en Io. de mayo de 1919 *431con. relación a la finca de 37 cuerdas y a la casa-quinta de recreo, siendo extensivo el contrato a la fábrica de hielo y gaseosas, fijándose como duración del mismo el término de tres años a vencer en Io. de mayo de 1922 y estipulándose como precio total del arrendameinto la suma de $150 que el arrendatario había de pagar al arrendador por mensua-lidades vencidas de $150.'
La sociedad de gananciales de los esposos Masson Dá-vila y Carolina Wolkers concluyó al disolverse mediante divorcio el matrimonio de ambos, con sujeción al artículo 1330 del Código Civil, y todos los bienes adquiridos durante el matrimonio deben reputarse gananciales y pertenecen por tanto presuntivamente a la sociedad legal constituida por dichos consortes, según los artículos 1316 y 1322 del Código citado.
Masson Dávila, aun en el supuesto de que le. asistiera derecho para seguir administrando la sociedad ele ganan-ciales después de disuelta, como así alega sin demostración alguna, no aparece libre de mancha en esa administración, que de hecho ha tenido a su cargo, pues vendió el ganado a Francisco Torres Pacheco y arrendó la finca rústica, la quinta de recreo y la fábrica de hielo y confección de ga-seosas a Ramón Rodríguez en beneficio propio, sin reserva •de derecho alguno a favor de Carolina Wolkers y sin haber manifestado su propósito de reservar los productos o rentas sin disponer de ellos para cuando se liquidara la sociedad de gananciales.
Habiendo como hay un pleito pendiente entre socios, como lo son Esteban Masson Dávila y Carolina Wolkers, intere-sados igualmente en la liquidación de la sociedad de ganan-ciales por ellos constituida y ya disuelta, no es justo ni equi-tativo que uno de los socios posea los bienes de esa sociedad aprovechándose de sus productos con perjuicio del otro, cuando esos productos pertenecen presuntivamente a am-bos socios, así como los bienes de que proceden.
De todos modos, no siendo el recurso de certiorari de *432procedencia obligatoria, y estando la corte investida de dis-creción judicial para concederlo o rebasarlo según lo requiera la justicia en cada caso, nos decidimos a rehusarlo en el pre-sente por estimar que así quedan mejor servidos los inte-reses de la equidad y de la justicia.
Por las razones expuestas procede desestimar la solici-tud de certiorari, anular el auto expedido y devolver el pleito original a la Corte de Distrito de San Juan, Sección Primera, a los fines procedentes.

Anulado el auto expedido.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Iíutcbison.